DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and respective child claims 2-19], the prior art does not teach “…a pixel unit including a plurality of pixels; 5a scan driver having a plurality of stages and configured to supply a scan signal to the pixel unit; and a light emission control driver having a plurality of stages and configured to supply a light emission control signal to the pixel unit, wherein a first transistor of a plurality of transistors included in at least one of the 10stages of the scan driver or the stages of the light emission control driver comprises: an active layer pattern on a base layer, and including a channel region forming a channel, and first and second regions on opposite sides of the channel region; and a gate electrode spaced apart from the active layer pattern with a first insulating film there between, and overlapping the channel region, and 15a channel width of the channel region is narrower than a channel width of at least one of remaining transistors of the plurality of transistors.”
Regarding claim 20, the prior art does not teach “…a pixel unit including a plurality of pixels; a scan driver having a plurality of stages to supply a scan signal to the pixel unit; and a light emission control driver having a plurality of stages to supply a light 5emission control signal to the pixel unit, wherein a first transistor of a plurality of transistors included in at least one of the stages of the scan driver or the stages of the light emission control driver comprises: an active layer pattern including a channel region on a buffer layer to form a channel, and first and second regions on opposite sides of the channel region; and 10a gate electrode spaced apart from the active layer pattern with a first insulating film there between, and overlapping the channel region, the channel region includes a first edge region and a second edge region at opposite side surfaces of the channel region based on a channel width, and a bulk region between the first edge region and the second edge region, and 15the first insulating film has a thickness of a region overlapping the bulk region, which is thicker than a thickness of a region overlapping with first edge region or the second edge region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamazaki et. al. [9,337,343], Umezaki [9,362,412], Kurokawa [2018/0040274], Shin et. al. [2018/0190204], Kim et. al. [2018/0350995].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625